Citation Nr: 1621363	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  09-33 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right ankle fracture, currently evaluated as 20 percent disabling, to include on an extraschedular basis per 38 C.F.R. § 3.321(b)(1) (2015).

2.  Entitlement to an increased rating for lumbosacral strain, currently evaluated as 20 percent disabling prior to September 2, 2014, and 40 percent disabling from September 2, 2014, to include on an extraschedular basis per 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney-at-Law



WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and daughter


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to December 1955.

These matters came to the Board of Veterans' Appeals  (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; the transcript is of record.

In a May 2012 decision, the Board denied entitlement to increased ratings for residuals of a right ankle fracture and lumbosacral strain.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a July 2013 Memorandum Decision, the Court vacated and remanded the portion of the decision which denied entitlement to increased ratings for residuals of a right ankle fracture and lumbosacral strain.  The portion of the May 2012 decision concluding that the Veteran did not suffer from neurological symptoms due to his back disability was affirmed.  These issues were remanded in January 2014.

In an August 2015 rating decision, the RO assigned a 40 percent disability rating to lumbosacral strain, effective September 2, 2014.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  Pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability is raised by the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for residuals of right ankle fracture and lumbosacral strain on an extraschedular basis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any further action is required on his part.  


FINDINGS OF FACT

1.  For the period prior to February 14, 2014, the Veteran's right ankle disability was manifested by limitation of motion and pain without clinical evidence of ankylosis.  
 
2.  For the period from February 14, 2014, the Veteran's right ankle disability was manifested by ankylosis in plantar flexion, less than 30 degrees.

3.  For the period prior to September 2, 2014, the Veteran's lumbar spine disability was manifested by flexion greater than 30 degrees but not greater than 60 degrees without ankylosis and no evidence of incapacitating episodes.  

4.  From September 2, 2014, the Veteran's lumbar spine disability has been manifested by forward flexion to 30 degrees, without unfavorable ankylosis of the entire thoracolumbar spine.

CONCLUSIONS OF LAW

1.  For the period prior to February 14, 2014, the scheduler criteria for a rating in excess of 20 percent for residuals, right ankle fracture, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, Diagnostic Codes 5270, 5271 (2015).
 
2.  For the period from February 14, 2014, the scheduler criteria for a 30 percent for ankylosis and residuals of right ankle fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, Diagnostic Codes 5270, 5271 (2015).

3.  For the period prior to September 2, 2014, the scheduler criteria for a rating in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5237, 5242, 5243 (2015).

4.  For the period from September 2, 2014, the scheduler criteria for a rating in excess of 40 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5237, 5242, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent a letter in November 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

 The Board finds that all necessary development has been accomplished, to include substantial compliance with the Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Virtual folder contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an August 2011 hearing before the undersigned.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14. 

The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40 ); see Mitchell, 25 Vet. App. at 38 (examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Board has reviewed all the evidence in the Virtual folders, which includes: his contentions, service treatment records, VA treatment records, private treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Right ankle

The Veteran's right ankle condition is evaluated pursuant to Diagnostic Code 5271.  38 C.F.R. § 4.71a.  A 10 percent rating is assigned where there is moderate limitation of motion of the ankle.  A 20 percent rating is assigned where there is marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

A 40 percent evaluation may be assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  A 30 percent rating is assignable for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  A 20 percent rating may be assigned for ankylosis in plantar flexion, less than 30 degrees.  Diagnostic Code 5270.

Standard range of motion of an ankle is to 20 degrees of dorsiflexion and to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran applied for an increased rating in September 2008.

A July 2008 treatment note indicates that the Veteran's gait was asymmetric but unassisted.

The Veteran was afforded a VA examination in November 2008.  At that time, he walked with a cane and could only do so for 20 to 30 yards.  Without the cane he was limited to walking 10 to 15 feet.  Standing and walking increased his ankle pain.  Objectively, he had a moderately severe limp and could not walk on his heels or toes due to right ankle pain.  Objectively, he had dorsiflexion to 0 degrees and plantar flexion to 20 degrees.  His range of motion was limited by pain but not by weakness, fatigue or lack of endurance.  There was no further limitation of motion on repetition.  He had chronic daily pain of 5-8/10 with no other flare-ups. 

The Veteran was afforded an additional VA examination in November 2009.  He indicated that he avoided walking and used an electric scooter when he needed to go to the store.  He took pills for his pain.  Objectively, his range of motion was dorsiflexion to 0 degrees and plantar flexion to 10 degrees.  His range of motion was limited by pain throughout but not by weakness, fatigue or lack of endurance.  There was no further limitation of motion on repetition.  The examiner noted that there was very little motion but no true ankylosis.  There was visible enlargement of the right ankle but he had no atrophy or malalignment.

Private treatment records from Dr. B. indicate that the Veteran was limited in his activity due to his back and ankle pain.  He was unable to walk more than approximately 50 yards due to the pain.  The provider suggested a walker for routine use.

The Veteran indicated in his August 2011 hearing testimony that he went to the emergency room in April 2011 for treatment for his ankle.  The provider asked if he wanted his ankle fused into an ankylosed position.  The Veteran declined such operation at that time.

In April 2014, the Veteran underwent a wheelchair seating evaluation.  It was noted that he had severe limitations associated with the right and left shoulders.  He could maintain flexion associated with his thoracic/lumbar spine, and he had limitation of motion in his hips, knees, and right ankle.  The examiner noted that the Veteran was non-ambulatory due to impaired strength of the lower extremities, impaired upright balance, and severe back, knee, and ankle pain.  A scooter was recommended.  05/28/2014 VBMS entry, Medical Treatment Record-Non-Government Facility.  

The September 2014 VA evaluation reflects severe degenerative joint disease to right ankle status post fracture in the service.  It had been suggested that he have this fused.  His ankle swelled and became extremely painful for no apparent reason.  He could not bear any weight on ankle when it flared up.  There was no limitation of motion due to ankylosis.  With regard to the severity of his ankylosis, the examiner indicated plantar flexion less than 30 degrees.  With regard to functional loss, there was less movement than normal, weakened movement, pain on movement, swelling, deformity, instability of station, disturbance of locomotion, and interference with standing, sitting, and weight-bearing.  The examiner commented that the Veteran used his wheelchair and cane due to his other musculoskeletal disabilities, in addition to his right ankle condition.  The examiner commented that the Veteran had near inability to weight-bear on his right ankle due to increased pain.  The examiner stated that service connection has been in effect for residuals of right ankle fracture and while this is still true, his more non-specific residuals have worsened to the point that a more specific diagnosis would be right ankle ankylosis status post right ankle fracture.  There was no range of motion to the right ankle and thus no change to range of motion on flare-ups or on use over time.  There was increased pain on flare-ups and on use over time that caused the functional impacts including decreased endurance.  The examiner found that there is limited strength to the right ankle as it has no significant movement, and the Veteran's speed, and coordination are significantly impacted by his right ankle condition.

Prior to undergoing his September 2014 VA examination, it was shown that the Veteran's right ankle disability was manifested by limited motion and pain.  A 20 percent rating is the maximum rating under Diagnostic Code 5271, which contemplates limitation of motion.  Thus, a higher rating may not be assigned under this code.  Prior to September 2014, there were no findings of ankylosis, thus there was no basis for contemplation of the ankylosis rating criteria pertaining to the ankle.

Upon undergoing the VA examination in September 2014, the examiner diagnosed ankylosis and there was no range of motion of the right ankle.  Applying the rating criteria for ankylosis of the ankle, the Veteran would still only be entitled to a 20 percent disability rating as the examiner noted that his ankylosis was in plantar flexion, less than 30 degrees.  Objective findings have not been shown to support a 30 percent disability rating pursuant to Diagnostic Code 5270.  There are no other schedular rating criteria that could provide the basis for a higher rating.  

The Veteran has reported chronic pain and functional loss, thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca and Mitchell.  As detailed in the November 2008 VA examination, his range of motion was limited by pain but not by weakness, fatigue or lack of endurance.  There was no further limitation of motion on repetition.  Likewise, the September 2009 VA examination report reflects that his range of motion was limited by pain throughout but not by weakness, fatigue or lack of endurance.  There was no further limitation of motion on repetition.  The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  Thus, the findings reflected in these VA examination reports do not support a rating in excess of the 20 percent already in effect.  Thus, despite the Veteran's painful motion, this does not result in a separate and/or higher rating unless it actually results in additional functional loss.  Id; see also DeLuca, 8 Vet. App. At 204-7.  In consideration of the DeLuca factors, while it is clear that the Veteran experiences pain and less movement than normal due to his right ankle disability the 20 percent disability rating takes into consideration the Veteran's functional loss associated with his right ankle.  The Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for an increased rating.  See DeLuca, 8 Vet. App. at 204 -07.

From February 14, 2014, however, the Board finds that the subjective and objective findings together support the criteria for the next higher 30 percent rating for right ankle disability, as the evidence reflects functional impairment, including limited mobility, weakness, fatigue, and lack of endurance.  Specifically, a February 2014 statement from the Veteran reflects his assertions that it was painful to stand and he could only take 10-12 steps.  Moreover, the medical evidence supports his objective assertions.  Specifically, the April 2014 wheelchair evaluation reflects that the Veteran is non-ambulatory due to multiple conditions, to include his right ankle.  The September 2014 VA examination reflects less movement than normal, weakened movement, pain on movement, swelling, deformity, instability of station, disturbance of locomotion, and interference with standing, sitting, and weight-bearing.  The objective findings of the examiner support a finding that the Veteran's pain affects the normal working movement of his ankle, affecting his strength, coordination, and endurance.  Based on these findings and resolving all doubt in favor of the Veteran, the evidence supports the criteria for a 30 percent disability rating.  The Board is cognizant of the fact that the Veteran's mobility, strength and pain is also due to his non-service connected conditions affecting the hips and knees, and the 30 percent rating compensates him for his functional impairment associated his right ankle.  Thus, in sum, the Board finds that, although not expressly noted until the September 2014 examination, ankylosis appears to have been present dating back to February 2014.

Lumbar spine

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral disc syndrome is Diagnostic Code 5243. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: 

10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

The Veteran applied for an increased rating in September 2008.  As detailed previously, a 20 percent rating is in effect prior to September 2, 2014, and a 40 percent disability rating is in effect from September 2, 2014.  

A July 2008 VA treatment note indicates that the Veteran's gait was asymmetric but unassisted. 

The Veteran was afforded a VA examination in November 2008.  He indicated that he could only stand for about five minutes before his back pain became too uncomfortable to tolerate.  He could climb two to three flights of stairs if he progressed slowly.  He could walk three to five blocks before he was limited by back pain. 

His range of motion was forward flexion to 70 degrees, with additional pain to 60 degrees after three repetitions.  The examiner indicated that the Veteran was limited by pain and not by fatigue, weakness or lack of endurance.  The examiner indicated that the Veteran had foot neuropathy, secondary to his diabetes with no additional motor or neurological compromise.  The Veteran had no incapacitating episodes.  He had flare-ups on a daily basis with pain at 4-7/10 with no other flare-ups.

The Veteran was afforded an additional VA examination in November 2009.  The Veteran had no incapacitating episodes.  The Veteran was unable to stand for his range of motion testing and the examiner noted that the Veteran's goniometer readings will be misleading when using the ratings schedule.  However, the examiner found that from a seated position, the Veteran could forward bend to 60 degrees.  His back range of motion was limited by pain throughout and not fatigue, weakness, lack of endurance, incoordination or effort.  There was no additional limitation on repetitive use.  He did not have ankylosis.  The examiner noted that the Veteran had diabetic neuropathy but did not appear to have motor or sensory neurologic compromise due to his spinal condition. 

Private treatment records from Dr. B indicate that the Veteran is limited in his activity due to his back and ankle pain.  He is unable to walk more than approximately 50 yards due to the pain.  The provider suggested a walker for routine use.

The Veteran claimed in his August 2011 Board hearing that he should be rated at a higher disability rating than 20 percent for his back.  He indicated that he has trouble with his range of motion.  The Veteran's spouse and daughter testified that he needed assistance with his activities of daily living.

As detailed above, in April 2014 the Veteran underwent a wheelchair seating evaluation.  It was noted that he had severe limitations associated with the right and left shoulders.  He could maintain flexion associated with his thoracic/lumbar spine and he had limitation of motion in his hips, knees, and right ankle.  The examiner noted that the Veteran was non-ambulatory due to impaired strength of the lower extremities, impaired upright balance, and severe back, knee, and ankle pain.  A scooter was recommended.  05/28/2014 VBMS entry, Medical Treatment Record-Non-Government Facility.  

The Veteran reported to the September 2014 VA examiner that he mostly slept in a recliner as he developed pain after 1-2 hours of lying flat on a bed.  He reported that he had no balance and cannot walk without assistance.  He reported pain on standing or walking even a few feet.  He denied any incapacitating episodes other than his constant extremely limited capacity for any activity that requires standing, walking or transfers.  He had a motorized scooter for anything other than walking a few feet (with a cane) even inside his home.  He needed help to shower and to walk.  On objective testing, forward flexion was to 10 degrees, extension was to 0 degrees.  He did not perform repetitive motion, as it was too painful and the Veteran was unable to tolerate more than one trial of each noted movement.  With regard to functional loss, there was weakened movement, pain on movement, excess fatigability, and disturbance of locomotion.  There was no muscle spasm affecting his back.  The examiner stated that the Veteran had demonstrated degenerative joint disease of bilateral knees, left worse than right, and is status post bilateral total hip arthroplasties.  The pain of these conditions confounds the pain and the functional limitations the Veteran has due to his right ankle and his lower back.  The examiner noted that the Veteran had very little range of motion at the best of times to his spine, but cannot perform three repetitions of any movement due to reports of severe pain with each movement.

For the period prior to September 2, 2014, in order to obtain a higher schedular rating, the Veteran's disability would have to manifest in forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the thoracolumbar spine.  First, there is no indication that the Veteran's spine is ankylosed.  Second, neither of the two VA examinations indicated that his forward flexion was limited to 30 degrees or less.  The Board acknowledges the VA examiner's comment that the goniometer readings would be misleading; however, the Veteran's range of motion while sitting was two times better than that necessary for a higher rating.  Likewise, on evaluation in April 2014, while the specific flexion was not reported, the examiner indicated that he could maintain flexion with his back.  Again, the Board notes that the Veteran contended that virtually any motion caused pain during the aforementioned VA examinations; however, there is no indication that the spine was actually ankylosed or any objective evidence that his flexion was limited to 30 degrees or less.

There is additionally no indication in the record of incapacitating episodes for the period prior to September 2, 2014.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability warrants a higher rating than the current 20 percent for the period prior to September 2, 2014.  

For the period from September 2, 2014, a 40 percent rating is in effect.  A disability rating in excess of 40 percent is not warranted as unfavorable ankylosis of the thoracolumbar spine is not shown.  

For the period from September 2, 2014, there is no persuasive evidence of incapacitating episodes having a total duration of at least 6 weeks.  The September 2014 VA examination report reflects the Veteran's denial of incapacitating episodes.  Likewise, the evidence does not show that he has been prescribed bedrest by a physician to treat his disability amounting to at least 6 weeks.  

The Veteran has reported chronic pain and functional loss, thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca and Mitchell.  As detailed, hereinabove, in the November 2008 VA examination and September 2009 VA examinations his range of motion was limited by pain but not by weakness, fatigue or lack of endurance.  There was no further limitation of motion on repetition.  The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  Thus, the findings reflected in these VA examination reports do not support a rating in excess of the 20 percent already in effect.  Thus, despite the Veteran's painful motion, this does not result in a separate and/or higher rating unless it actually results in additional functional loss.  Id; see also DeLuca, 8 Vet. App. At 204-7.  In consideration of the DeLuca factors, while it is clear that the Veteran experiences pain and less movement than normal due to his lumbar spine disability the 20 percent disability rating takes into consideration the Veteran's functional loss associated with his lumbar spine.  The Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for an increased rating.  See DeLuca, 8 Vet. App. at 204 -07.

For the period from September 2, 2014, the Board also finds that a disability rating in excess of 40 percent is not warranted in consideration of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca and Mitchell.  While the Veteran clearly experiences back pain with weakened movement, excess fatigability, and disturbance of locomotion, his functional limitations associated with his back is compounded by his right ankle disability and other nonservice-connected disabilities, including bilateral knee and bilateral hip disabilities.  Despite the Veteran's clear limitation of motion and immobility associated with his lumbar spine, his objective symptomatology does not amount to ankylosis.  He still has flexion associated with his lumbar spine, which is contemplated by the 40 percent rating.  Again, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  His lack of mobility and functional limitations appear to be related to his conditions affecting the lower extremities, rather than the lumbar spine.  The 40 percent disability rating contemplates any functional loss associated with his lumbar spine.  38 C.F.R. §§ 4.40, 4.45 and 4.59 do not provide a basis for an increased rating for the period from September 2, 2014.  See DeLuca, 8 Vet. App. at 204-07. 

The Board also notes that there is no indication of neurological disability in the record due to the Veteran's service-connected back disability and the July 2013 Court affirmed the portion of the May 2012 decision concluding that the Veteran did not suffer from neurological symptoms due to his back disability.  


ORDER

For the period prior to February 14, 2014, entitlement to a scheduler disability rating in excess of 20 percent for residuals, right ankle fracture, is denied.
 
For the period from February 14, 2014, entitlement to a scheduler disability rating of 30 percent for ankylosis and residuals of right ankle fracture is granted.

For the period prior to September 2, 2014, entitlement to a scheduler disability rating in excess of 20 percent for lumbosacral strain is denied.

For the period from September 2, 2014, entitlement to a scheduler disability rating in excess of 40 percent for lumbosacral strain is denied.


							(CONTINUED ON NEXT PAGE)




REMAND

38 C.F.R. § 3.321(b)(1)

Compensation ratings are based upon the average impairment of earning capacity.  To accord justice in the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service is authorized to approve an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, by regulation, an extraschedular rating may be considered when a case presents "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  

Per § 3.321(b)(1), before a finding may be made that entitlement to submission of the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration is warranted, there must be a showing of marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

The Veteran asserts that his service-connected right ankle and lumbar spine disabilities result in marked interference with employment to render impractical the application of the regular schedular standards and an extraschedular rating should be considered pursuant to 38 C.F.R. § 3.321(b)(1).

Based on the Veteran's assertions of functional limitations as a result of his service-connected disabilities, there is plausible evidence that the regular schedular criteria is inadequate to evaluate the Veteran's service connected disabilities.  The Veteran's claims must be submitted to VA's Director, Compensation and Pensions Service for extraschedular consideration per § 4.16(b) and § 3.321(b)(1).  See Bowling v. Principi, 15 Vet. App. 1 (2001).



TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If, however, there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances, apart from any nonservice-connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for an extra-schedular disability when there is an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization).

Service connection is in effect for right ankle fracture, evaluated as 20 percent disabling prior to February 14, 2014 and 30 percent disabling from February 14, 2014; lumbosacral strain, evaluated as 20 percent disabling prior to September 2, 2014 and 40 percent disabling from September 2, 2014; and, residuals, fractured ribs, evaluated as noncompensably disabling, effective September 29, 1960.  Thus, his ratings combine to only 50 percent and do not meet the TDIU schedular criteria.  

The Veteran asserts that he was employed in sales until 1989.  10/17/2014 VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  

The September 2014 VA examiner checked the 'Yes' box finding that his right ankle disability impacted his ability to work.  The examiner commented that the Veteran has near inability to weight bear on the right ankle due to increased pain.  The September 2014 VA examiner checked the 'Yes' box finding that his lumbar spine disability impacted his ability to work.  The examiner commented that the Veteran can only stand for a few moments before pain makes this very difficult.  He cannot stand longer than a few minutes.  He was shaking and sweating after standing on the scale to be weighed.  

Development must be conducted as to whether the Veteran's service-connected disabilities preclude gainful employment.  The Veteran's claim should then be submitted to the Director, Compensation and Pension Service, for extraschedular consideration per § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's claim for extraschedular ratings per § 3.321(b)(1) and TDIU per § 4.16(b) should be submitted to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration as to whether his service-connected right ankle fracture, rated 20 percent disabling prior to February 14, 2014 and 30 percent disabling from February 14, 2014; and lumbosacral strain, rated 20 percent disabling prior to September 2, 2014 and 40 percent disabling from September 2, 2014, precludes the Veteran from participating in gainful employment.

2.  After completion of the above, readjudicate the issues of entitlement to extraschedular ratings per § 3.321(b)(1) and entitlement to a TDIU pursuant to § 4.16(b).  If the benefits sought are not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


